F I L E D
                                                                                                  United States Court of Appeals
                                                                                                          Tenth Circuit
                                                            PUBLISH
                                                                                                            June 28, 2006
                             U N I T E D S T A T E S C O U R T O F A P P E A L S Elisabeth A. Shumaker
                                                                                     Clerk of Court
                                     FOR THE TENTH CIRCUIT




 R ITA B A STIEN ,

                      P l a in t i f f - A p p e ll e e ,

 v.                                                                                   No. 06-1047
                                                                      ( D . C . N o . 0 1 - C V - 7 9 9 - C A B -M E H )
 THE O FFICE O F SENA TOR BEN
 NIGHTHORSE CAM PBELL,

                      D efendant-A ppellant.




                                                            ORDER


B e f o r e T A C H A , C h ie f C ir c u it J u d g e , K E L L Y a n d H E N R Y , C i r c u it J u d g e s .


          A f te r e x a m i n i n g t h e b r i e f s a n d a p p e l l a te r e c o rd , t h i s p a n e l h a s

d e te r m i n e d u n a n im o u s l y t h a t o r a l a r g u m e n t w o u l d n o t m a te r i a ll y a s s i s t t h e

d e t e r m i n a tio n o f th is a p p e a l. S e e 1 0 t h C i r . R . 2 7 . 2 ( B ) ( 4 ) . T h e c a s e i s

t h e r e f o r e o r d e r e d s u b m i t te d w i t h o u t o r a l a r g u m e n t .

          R i t a B a s ti e n w a s e m p l o ye d a s a s t a f f m e m b e r b y t h e O f f ic e o f S e n a to r

B e n N i g h t h o r s e C a m p b e l l ( “ O f f i c e ” ) . A f t e r s h e w a s te r m i n a t e d , M s .

B a s t i e n s u e d th e O f f ic e u n d e r t h e C o n g r e s s i o n a l A c c o u n ta b il i t y A c t

( “ C A A ” ) , 2 U .S . C . § 1 3 0 1 e t s e q ., a ll e g in g t h a t h e r t e r m i n a ti o n w a s t h e
r e s u l t o f a g e d i s c r im i n a t i o n a n d r e t a l ia t io n . T h e m a t te r i s c u r r e n t ly b e f o r e

t h e c o u rt o n a n in t e r l o c u to r y a p p e a l f il e d b y t h e O f f ic e c h a ll e n g in g a n o r d e r

d e n yi n g i t s m o t i o n t o d i s m i s s . W e d is m i s s f o r l a c k o f a p p e ll a te ju r i s d i c ti o n .

                                                    BACKGROUND

          The district court originally dismissed M s. Bastien’s complaint,

c o n c lu d i n g t h a t t h e p e rs o n n e l a c ti o n s ta k e n b y t h e O f f ic e w e r e p r o t e c te d b y

the Speech or D ebate C lause of the U nited States C onstitution, U.S. Const.

a r t . I , § 6 ¶ 1 . S e e B a s t i e n v . O f f ic e o f S e n a t o r B e n N i g h t h o r s e C a m p b e l l,

2 0 9 F . S u p p . 2 d 1 0 9 5 , 1 1 0 4 ( D . C o l o . 2 0 0 2 ) . O n a p p e a l , t h i s c o u r t r e v e rs e d

a n d r e m a n d e d . W e h e ld t h a t o n l y l e g is l a ti v e a c t s , d e f in e d a s o f f ic ia l f o r m a l

a c ts a n d p e rh a p s t h e ir f u n c ti o n a l e q u iv a le n t, a r e p r o t e c te d b y t h e S p e e c h o r

D e b a te C l a u s e , a n d th a t, b e c a u s e M s . B a s t i e n ’ s d u t i e s w e r e n o t l e g is l a ti v e

a n d th e p e rs o n n e l a c ti o n s a ll e g e d ly t a k e n a g a in s t h e r w e r e n o t i n t h e m s e lv e s

l e g i s l a t i v e , h e r C A A c la im c o u ld p r o c e e d . S e e B a s ti e n v . O f f i c e o f S e n a to r

B e n N i g h t h o r s e C a m p b e l l, 3 9 0 F .3 d 1 3 0 1 , 1 3 0 5 - 0 6 ( 1 0 t h C i r. 2 0 0 4 ) .

          S h o r tl y a f t e r th i s c o u r t i s s u e d i ts o p i n i o n , S e n a t o r C a m p b e l l’ s te r m

e x p ir e d . T h e O f f ic e th e n f il e d a m o t i o n t o d i s m i s s t h e a p p e a l a n d v a c a te th e

j u d g m e n t o n t h e g r o u n d t h a t t h e l i ti g a t i o n a b a t e d w h e n t h e S e n a t o r ’ s t e r m

e n d e d b e c a u s e th e d e f e n d a n t t h e n c e a s e d to e x is t . W e d e n ie d th e m o t i o n ,

but stated that “[o]ur decision is w ithout prejudice to [the O ffice] raising its

a b a te m e n t c la im i n d i s t r i c t c o u r t .” B a s t i e n v . O f f i c e o f S e n a to r B e n

                                                                  2
N i g h t h o r s e C a m p b e l l, 4 0 9 F .3 d 1 2 3 4 , 1 2 3 6 ( 1 0 th C ir .) , c e r t . d e n ie d , 1 2 6

S. Ct. 396 (2005).

          O n remand the O ffice filed a motion to dismiss, arguing again that,

b e c a u s e th e O f f i c e , a n e c e s s a ry p a r ty t o t h e li t i g a t io n , c e a s e d t o e x i s t, M s .

B a s t i e n lo s t h e r r i g h t t o p r o c e e d , a n d th a t t h e c a s e h a d b e c o m e m o o t . T h e

d i s tr ic t c o u r t d e n i e d t h e m o t io n , c o n c l u d i n g t h a t u n d e r t h e C A A t h e t e r m

“ e m p l o yi n g o f f ic e a c tu a ll y r e f e r s t o C o n g r e s s a n d C o n g r e s s i s t h e

r e s p o n s i b l e e n ti t y u n d e r t h e C A A .” B a s t ie n v . O f f i c e o f S e n a to r B e n

N i g h t h o r s e C a m p b e l l, 2 0 0 5 W L 3 3 3 4 3 5 9 , * 4 ( D . C o lo . 2 0 0 5 ) ( u n p u b lis h e d ) .

A c c o rd i n g l y, t h e c o u rt c o n c lu d e d th a t th e r e is a p a rt y t o r e s p o n d t o a

p o s s i b l e j u d g m e n t , th a t t h e r e a r e a d v e r s e p a r t i e s , a n d t h a t t h e c o u r t c o u l d

grant relief. This order is the subject of this appeal.1

                                                      D ISC USSIO N

          T h e C A A e x t e n d s t h e p r o te c t i o n o f e l e v e n w o r k p l a c e s ta t u t e s ,

i n c lu d i n g t h e A g e D i s c r i m i n a ti o n i n E m p l o ym e n t A c t, t o c o n g r e s s i o n a l

e m p l o ye e s , a n d a llo w s e m p lo ye e s to f ile s u it in f e d e r a l d is tr ic t c o u r t . S e e 2

U .S.C. § § 1302 (a), 1404(2). The CA A explicitly retains Speech or D ebate

C l a u s e i m m u n ity. S e e id . § 1 4 1 3 . I n o r d e r t o i m p l e m e n t t h e p r o v i s i o n s o f



          1
            I n a d d it i o n t o f il i n g t h i s a p p e a l , t h e O f f ic e , a f te r o b t a in i n g
c e rt i f ic a ti o n f r o m t h e d is t r i c t c o u r t , f il e d a 2 8 U .S . C . § 1 2 9 2 ( b ) p e ti t i o n
s e e k in g p e r m i s s i o n t o a p p e a l . T h i s c o u r t , h o w e v e r, d e n ie d th e p e ti t i o n .


                                                                  3
t h e C A A , C o n g r e s s c r e a te d a n in d e p e n d e n t o f f ic e w i t h i n t h e le g is l a ti v e

b r a n c h c a lle d th e O f f ic e o f C o m p lia n c e . S e e id . § 1 3 8 1 . T h e a g g ri e v e d

e m p l o ye e m a y n o t f i l e a c o m p l a i n t a g a i n s t t h e i n d i v i d u a l m e m b e r , b u t o n l y

a g a in s t t h e “ e m p l o yi n g o f f ic e .” S e e i d . § 1 4 0 8 ( b ) . T h e te r m “ e m p l o yi n g

o f f ic e ” i n t h i s c a s e m e a n s t h e “ p e r s o n a l o f f ic e o f a M e m b e r o f th e H o u s e o f

R e p r e s e n ta ti v e s o r o f a S e n a t o r .” S e e id . § 1 3 0 1 ( 9 ) ( A ) . D a m a g e s a r e p a i d

f r o m a n a c c o u n t s p e c if ic a ll y a p p r o p r i a te d f o r s u c h p u r p o s e in t o t h e O f f ic e

o f C o m p l ia n c e ’s a c c o u n t in th e T r e a s u r y. S e e id . § 1 4 1 5 ( a ) .

          T h e O f f ic e a r g u e s t h a t b e c a u s e th e d is t r i c t c o u r t ’ s e r r o n e o u s

i n t e r p r e ta ti o n o f th e C A A r e s u l t s i n a d e n ia l o f it s s o v e r e ig n i m m u n i t y a n d a

v i o l a ti o n o f th e p r i n c ip l e o f s e p a ra ti o n o f p o w e r s , t h i s i n t e r l o c u to r y a p p e a l

f a ll s w i t h i n t h e c o ll a te r a l o r d e r d o c tr i n e a s s e t f o r t h i n C o h e n v . B e n e fi c ia l

I n d u s t r i a l L o a n C o r p ., 3 3 7 U .S . 5 4 1 , 5 4 6 - 4 7 ( 1 9 4 9 ) .

          T h e r e a re th r e e c o n d i t i o n s w h i c h m u s t b e m e t f o r c o ll a te r a l o r d e r

r e v ie w . T h e o r d e r b e in g a p p e a l e d m u s t : “ ( 1 ) c o n c lu s i v e ly d e te r m i n e th e

d i s p u t e d q u e s t io n , ( 2 ) r e s o l v e a n im p o r t a n t i s s u e c o m p l e te ly s e p a ra te f r o m

t h e m e r i t s o f th e a c t i o n , a n d ( 3 ) b e e f f e c t i v e ly u n r e v ie w a b le o n a p p e a l f r o m

a f in a l j u d g m e n t.” W i l l v . H a l l o c k , 1 2 6 S . C t . 9 5 2 , 9 5 7 ( 2 0 0 6 ) ( i n t e r n a l c it e s

a n d q u o t e s o m itte d ).

          I n W i l l, t h e S u p r e m e C o u r t ’ s m o s t r e c e n t p r o n o u n c e m e n t o n t h e

c o ll a te r a l o r d e r d o c tr i n e , t h e C o u r t s t r e s s e d th a t o n l y a v e ry f e w t yp e s o f

                                                                  4
i n t e r l o c u to ry o rd e rs c a n q u a lif y a s im m e d ia te ly a p p e a la b le c o lla te r a l o r d e r s .

T h e r e q u ir e m e n t s a r e “ s t r i n g e n t a n d u n le s s t h e y a r e k e p t s o , t h e u n d e rl yi n g

d o c tr i n e w i l l o v e r p o w e r t h e s u b s t a n ti a l f in a li t y i n t e r e s t s [ 2 8 U .S . C .] § 1 2 9 1

i s m e a n t t o f u r t h e r .” I d . (c ite s a n d q u o te s o m itte d ) . W i l l n o t e d th e f o u r

k i n d s o f i n te r lo c u t o r y o r d e r s w h i c h m a y b e i m m e d i a te l y a p p e a l e d : th o s e

r e j e c t i n g c l a i m s o f a b s o l u t e i m m u n i t y, q u a l i f i e d i m m u n i t y, a n d E l e v e n t h

A m e n d m e n t i m m u n i t y, a n d t h o s e i s s u i n g a n a d v e r s e r u l i n g o n a d o u b l e

jeopardy defense. Id. at 958.

          In discussing the requirement that the order must be effectively

u n r e v ie w a b le f ro m a f in a l j u d g m e n t, th e C o u r t e x p la in e d th a t


                    [ s ] i n c e o n l y s o m e o r d e r s d e n yi n g a n a s s e r t e d r i g h t t o
                    a v o id t h e b u r d e n s o f tr i a l q u a li f y, t h e n , a s o r d e r s t h a t
                    c a n n o t b e r e v ie w e d ‘ e f f e c ti v e ly’ a f te r a c o n v e n t i o n a l
                    fin al ju dgm ent, the cases have to be com bed for som e
                    f u r t h e r c h a ra c te r i s t i c th a t m e r i t s a p p e a l a b il i t y u n d e r
                    C o h e n , a n d th a t s o m e th i n g f u r t h e r b o i l s d o w n t o a
                    judgment about the value of the interests that w ould be
                    l o s t t h r o u g h r i g o r o u s a p p li c a ti o n o f a f in a l j u d g m e n t
                    re q u ir e m e n t.

                    ...

                    I n e a c h c a s e [ w h e r e a n in t e r l o c u to r y a p p e a l h a s b e e n
                    a ll o w e d ] , s o m e p a r t ic u la r v a lu e o f a h i g h o r d e r w a s
                    marshaled in support of the interest in avoid ing trial:
                    h o n o r i n g t h e s e p a ra ti o n o f p o w e r s , p r e s e r v i n g t h e
                    e f f i c i e n c y o f g o v e r n m e n t a n d t h e i n i t ia t i v e o f i t s
                    o f f ic ia ls , r e s p e c ti n g a S t a te ’ s d i g n i t a r y i n t e r e s t s , a n d
                    m i t i g a ti n g t h e g o v e rn m e n t’ s a d v a n ta g e o v e r th e
                    individual. That is, it is not m ere avoidance of a trial,

                                                                  5
                    but avoidance of                    a trial that would                   imperil          a
                    s u b s t a n ti a l p u b l i c    in t e r e s t , t h a t c o u n ts w h e n a s k i n g
                    w hether an order                   is ‘ e f f e c t i v e l y’ u n r e v i e w a b l e i f
                    re v ie w is to b e le f t         u n til la te r .


I d . a t 9 5 8 - 5 9 ( in t e r n a l c it e s a n d q u o t e s o m i tt e d ) .

          T h e O f f ic e re li e s o n t h i s c ir c u it ’ s o p i n i o n i n U n i t e d S ta t e s v . B o l d e n ,

3 5 3 F . 3 d 8 7 0 ( 1 0 t h C i r . 2 0 0 3 ) , d e c id e d b e f o r e W i l l, i n w h i c h t h i s c o u r t h e l d

t h a t a d is t r i c t c o u r t o r d e r w h i c h d is q u a li f ie d th e e n ti r e U n i t e d S t a te s

A t t o r n e y’ s o f f ic e f o r t h e W e s t e r n D i s t r i c t o f O k l a h o m a f r o m r e p r e s e n ti n g

t h e g o v e rn m e n t o n a c ri m i n a l d e f e n d a n t’ s m o t i o n t o c o m p e l , w a s

i m m e d i a t e l y a p p e a l a b l e u n d e r C o h e n . T h e B o l d e n c o u r t h e l d t h a t th e i n j u r y

t o t h e g o v e rn m e n t b y t h e d is t r i c t c o u r t ’ s o r d e r w a s g r o u n d e d in s e p a ra ti o n

o f p o w e r s a n d c o u ld n o t b e e f f e c t i v e ly v i n d i c a te d o n a p p e a l f r o m a f in a l

judgment. “The interests protected by the doctrine simply w ill not abate

during the possibly lengthy resolution of this matter, and appellate

v i n d i c a ti o n c a n n o t u n d o s u c h a n in v a s i o n o f E x e c u ti v e a u th o r i t y.” I d . a t

878.

          T h e O f f ic e a r g u e s t h a t i t s a p p e a l r a is e s s e p a ra ti o n o f p o w e r s i s s u e s , a s

i n B o l d e n , a s w e ll a s s o v e r e ig n i m m u n it y c o n c e r n s . T h e O f f ic e c o n t e n d s

t h a t u n d e r t h e C A A ju d ic ia l r e v ie w is lim ite d , s e e 2 U .S . C . § 1 4 1 0 , a n d th a t

b y a l l o w i n g M s . B a s t i e n ’ s c a s e t o p r o c e e d , t h e d i s t r i c t c o u r t w e n t b e yo n d i t s

s t a tu t o r y a u th o r i t y, r e s u l t i n g i n a v io l a ti o n o f s e p a ra ti o n o f p o w e r s a n d th e

                                                                  6
d e n i a l o f s o v e r e i g n i m m u n i t y.

                              S e c ti o n 1 4 1 0 s t a te s t h a t


                    E x c e p t a s e x p r e s s l y a u th o r iz e d b y s e c ti o n s 1 4 0 7 2 ,
                    1 4 0 8 3 , a n d 1 4 0 9 4 o f th i s t i t l e , t h e c o m p l i a n c e o r
                    n o n c o m p l i a n c e w i t h t h e p r o v i s i o n s o f th i s c h a p te r
                    and any action taken pursuant to this chapter shall
                    not be subject to judicial review .


          Contrary to the O ffice’s assertion, M s. Bastien’s action falls w ithin

t h e j u d i c ia l r e v ie w p ro v id e d in § 1 4 0 8 . S e e id . § 1 4 0 8 ( “ T h e d i s t r i c t c o u r t s

o f th e U n i t e d S t a te s s h a ll h a v e ju r i s d i c ti o n o v e r a n y c iv i l a c ti o n c o m m e n c e d

u n d e r s e c ti o n 1 4 0 4 o f th i s t i t l e a n d th i s s e c ti o n b y a c o v e r e d e m p l o ye e w h o

h a s c o m p l e te d c o u n s e li n g u n d e r s e c ti o n 1 4 0 2 o f th i s t i t l e a n d m e d i a ti o n

u n d e r s e c t i o n 1 4 0 3 o f th i s t i t l e . A c i v i l a c t i o n m a y b e c o m m e n c e d b y a

c o v e re d e m p l o ye e o n ly t o s e e k re d r e s s f o r a v io l a ti o n f o r w h i c h th e

e m p l o ye e h a s c o m p l e te d c o u n s e l i n g a n d m e d i a ti o n .” ) .

          A s m uch as the O ffice tries to couch its argument in terms of immunity



          2
            S e c ti o n 1 4 0 7 p r o v i d e s t h a t t h e C o u r t o f A p p e a ls f o r t h e F e d e ra l
C i rc u i t s h a l l h a v e j u r i s d i c t io n t o r e v i e w d e c i s io n s o f t h e B o a r d o f D i re c t o r s
o f th e O f f ic e o f C o m p l i a n c e .
          3
          S e c ti o n 1 4 0 8 r e q u ir e s t h a t a n e m p l o ye e m u s t c o m p l e te c o u n s e li n g a n d
m e d ia ti o n b e f o re f il i n g s u i t i n d i s t r i c t c o u r t . T h e O f f ic e d o e s n o t c la im t h a t
M s . B a s ti e n h a s n o t m e t t h e s e r e q u i r e m e n t s .
          4
       S e c ti o n 1 4 0 9 a ll o w s f o r j u d i c ia l r e v ie w o f r e g u la ti o n s i s s u e d u n d e r
the C AA .

                                                                7
a n d s e p a ra ti o n o f p o w e r s , t h e is s u e s a r e a b a t e m e n t a n d m o o t n e s s : w h e th e r

M s . B a s t i e n ’ s c a u s e o f a c ti o n c e a s e d to e x is t a n d /o r b e c a m e m o o t w h e n

S e n a t o r C a m p b e l l le f t o f f i c e . T h e s e i s s u e s d o n o t i n v o l v e e i t h e r i m m u n i t y

or separation of pow ers concerns. W hen M s. Bastien originally filed this

a c ti o n , t h e d is t r i c t c o u r t h a d ju r i s d i c ti o n t o h e a r t h e m a t t e r . T h e f a c t t h a t

S e n a to r C a m p b e l l ’ s t e r m s u b s e q u e n tl y e x p ir e d d o e s n o t r a is e q u e s t i o n s o f

e i t h e r i m m u n it y o r s e p a r a ti o n o f p o w e r s .

          A c c o r d i n g l y, t h i s a p p e a l i s D I S M I S S E D .



                                                                         E n t e r e d f o r th e C o u r t
                                                                         PER CU RIA M




                                                                   8